Citation Nr: 0504692	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for left ear hearing loss.  

2.  Entitlement to an effective date prior to April 10, 2002 
for the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to May 1971 
and from October 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By a written statement dated in October 2003, 
the veteran withdrew his earlier request for a hearing before 
a Decision Review Officer at the RO.  No further requests for 
a hearing were noted in the record.  

The record reflects that the veteran was denied entitlement 
to service connection for bilateral hearing loss in a 
December 1991 rating decision.  As discussed below, the 
December 1991 rating decision became final.  38 U.S.C.A. § 
7105(c).  In the current appeal, it appears that the RO 
reopened the veteran's service-connection claim, however, the 
Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence 
is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). See also Winters v. West, 12 Vet. App. 203 (1999).   
Therefore, although the RO in the current appeal has reviewed 
this claim on a de novo basis, the issue is as stated on the 
title page.


FINDINGS OF FACT

1.  By rating determination in December 1991, the RO denied 
the veteran's service connection for bilateral hearing loss; 
the decision is final.  

2.  Evidence received since the December 1991 rating 
determination raises a reasonable possibility of 
substantiating the claim to reopen service connection for 
left ear hearing loss. 

3.  There is no record that left ear hearing loss was 
diagnosed during active service, within one year of 
separation from service, or for many years after separation.

4.  The competent medical evidence of record does not 
establish that the veteran's post-service left ear hearing 
loss is due to any incident or event of active service.

5.  In a December 1991 rating decision, the RO denied the 
claim for service connection for tinnitus and provided notice 
of this decision to the veteran in a letter dated in January 
1992.  The veteran did not file a notice of disagreement to 
this decision.

6.  The veteran's claim to reopen entitlement to service 
connection for tinnitus was not received prior to April 10, 
2002.


CONCLUSIONS OF LAW

1.  The December 1991 rating determination, which denied 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the December 1991 rating 
determination is new and material, and the claim for left ear 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

3.  Left ear hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

4.  The criteria for entitlement to assignment of an 
effective date prior to April 10, 2002, for the grant of 
entitlement to service connection for tinnitus, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA or the 
duty to notify him regarding his claims prior to the initial 
unfavorable agency decision in July 2002.  In addition, a 
November 2003 VCAA letter and July 2004 supplemental 
statement of the case (SSOC) provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The VCAA letters 
and the SSOC specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, and 
written statements from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4).  In the instant 
case, VA afforded the veteran a VA medical examination and 
the examiners rendered a considered medical opinion regarding 
the pertinent issues in this matter.

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



II.  New and Material Evidence - Left ear hearing Loss

In an August 1989 rating decision, the veteran's service 
connection claim for bilateral hearing loss was denied.  The 
veteran again applied for service connection, bilateral 
hearing loss, and was denied in a December 1991 rating 
decision.  The RO notified the veteran of the decision in 
January 1992, but he did not file a timely appeal.  The 
December 1991 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The RO denied service connection for bilateral hearing in 
December 1991 on the basis that there was no evidence of 
hearing loss in service and no evidence of current bilateral 
hearing loss.  

On separation examination from active duty service, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
10
5
5
LEFT

10
10
10
10

Evidence received since the December 1991 rating decision 
includes VA clinical records and two audio examinations dated 
in February 2002 and August 2003. 

February 2002 VA audio examination report showed puretone 
thresholds in decibels was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
15
20
LEFT

5
10
15
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was bilateral hearing within normal limits except 
for drop at 4K, but speech within normal limits.



On the authorized audiological evaluation in August 2003 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
20
10
LEFT

10
15
15
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was minimal high frequency sensorineural hearing 
loss on the left.

Based upon the above medical evidence, specifically the 
August 2003 audiological test results, the veteran's current 
left ear meets the criteria for hearing loss.  38 C.F.R. 
§ 3.385 (2004).  As there is now evidence of diagnosis of 
left ear hearing loss, the Board finds that this evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  As such, evidence received since the December 
1991 rating decision is new and material, and the veteran's 
claim of entitlement to service connection for hearing loss, 
left ear, has been reopened.  

III.  Service connection

Having reopened the claim for service connection for hearing 
loss, left ear, the Board must now consider whether the RO 
has fulfilled its duties to notify and assist.  As noted 
earlier, the RO having reopened the claim, notified the 
veteran of the information needed to support his service 
connection claim and the types of evidence VA would assist 
the veteran in obtaining in a May 2002 letter prior to the 
July 2002 rating decision and by a November 2003 letter and 
July 2004 SSOC.  Further, the record shows that the RO has 
undertaken all possible development for this claim, and all 
known service medical records, VA and private medical 
records, and VA examination report in August 2003 have been 
obtained and associated with the claims file.  The Board 
finds that, based on the circumstances described above, the 
requirements under the VCAA have been satisfied.  The claim 
having been reopened, the merits will be addressed by the 
Board in the decision that follows.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.  § 3.303(d) (2003).  Service connection 
may be established when organic diseases of the nervous 
system such as high-frequency sensorineural hearing loss, is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Upon review, there is no evidence of hearing loss in service, 
including at the April 1976 separation examination or prior 
examinations in September 1969, March 1971, September 1972, 
May 1974, and January 1976.  There is also no medical 
evidence of hearing loss until many years after separation 
from active duty service.  The earliest medical evidence of 
hearing loss that meets VA criteria is noted in the August 
2003 audiological examination.  Therefore, the presumption 
for service connection for left ear hearing loss does not 
apply.  38 C.F.R. § 3.307, 3.309 (2004).  

At the August 2003 VA examination, the examiner noted that 
the veteran reported a history of experiencing significant 
military noise exposure as a gunner in a helicopter and that 
he had a history of left ear hearing loss, which had been 
progressive in recent years.  The initial post-service 
medical evidence showing clinical findings indicative of a 
left hearing loss disability for VA purposes consists of the 
August  2003 VA audiology report as set forth above and the 
VA audiologist concluded that the veteran had left minimal 
sensorineural hearing loss.  After review of evidence and 
examination, the examiner concluded that the veteran's 
current left ear hearing loss was not incurred in service.  

This is the only medical evidence of record addressing the 
issue of etiology of the veteran's current left ear hearing 
loss disability.  Consequently, this is the most probative 
evidence of record on this issue.  The VA examiner reviewed 
the veteran's service medical records and other medical 
records as well as his reported history of being exposed to 
noise in service.  However, he concluded that there was no 
relation between the veteran's left ear hearing loss and 
service.  The VA examiner's report establishes that the 
veteran's current left ear hearing loss is not due to active 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The only other evidence on this issue consists of statements 
from the veteran that he has had ongoing and progressive left 
ear hearing impairment since active service, which is 
attributable to the in-service noise exposure.  
Unfortunately, this does not constitute competent medical 
nexus evidence in this case because, as a layperson he is not 
competent to render a competent medical nexus between a 
current disability and active service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is no competent medical 
evidence indicating that his current left ear hearing loss is 
related to service.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
the claim is denied.

IV.  Early Effective Date

In a July 2002 rating decision, the RO granted service 
connection for tinnitus, assigning a 10 percent rating, 
effective April 10, 2002.  The veteran contends that an 
effective date prior to April 10, 2002, is warranted for the 
grant of service connection for tinnitus.  Generally, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award is based upon a variety of factors, 
including date of claim, date entitlement is shown and 
finality of prior decisions.

Review of the record shows that the veteran applied for 
entitlement to service connection for tinnitus prior to April 
10, 2002.  However, his service connection claim was denied 
in a December 1991 rating decision.  As noted above, the 
veteran received notice of this determination in January 
1992, but did not file a timely appeal.  Therefore, this 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 3.400(q) (r), 20.302, 20.1103 (2004).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).  

The Board acknowledges the veteran's contention that the 
effective date should be earlier.  The Board finds that the 
veteran did not submit any communication or action indicating 
intent to apply to reopen his service connection claim for 
tinnitus prior to filing the written request for service 
connection, which was received on April 10, 2002.  There is 
no medical evidence, or other evidence received by VA 
following the December 1991 final decision until April 10, 
2002.  After a thorough review of the record, the Board is 
compelled to conclude that following the December 1991 final 
rating decision and notification letter dated in January 
1992, a claim to reopen a service connection for tinnitus 
benefits claim was not received until April 10, 2002.  Thus, 
the earliest effective date for the veteran's claim is 
therefore the date of the receipt of application as per 
38 C.F.R. § 3.400(c)(2), (q), (r), or April 10, 2002.  

As no claim to reopen his claim service connection claim for 
tinnitus following the December 1991 rating decision was 
received prior to April 10, 2002, applicable law provides 
that the effective date of the grant of service connection 
for tinnitus benefits cannot be earlier than April 10, 2002.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As a result, 
the claim for entitlement to an earlier effective date must 
be denied.  




ORDER

New and material evidence to reopen the veteran's service 
connection claim for left ear hearing loss, was submitted; to 
this extent only, the claim is granted.  

Entitlement to service connection for left ear hearing loss 
is denied; the appeal is denied.

Entitlement to an earlier effective date prior to April 10, 
2002 for the grant of service connection for tinnitus is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


